JOSÉ A. CABRANES, Circuit Judge,
concurring in part and dissenting in part.
In Iragorri v. United Technologies Corp., 274 F.3d 65 (2d Cir.2000) (en banc), a unanimous en banc Court principally held that (1) a district court’s decision on a motion to dismiss for forum non conve-niens “lies wholly within the broad discretion of the district court and may be overturned only when that discretion has been clearly abused, ” id. at 72 (internal quotation marks and citation omitted); and (2) “review of a motion to dismiss for forum non conveniens should begin with the assumption that the plaintiffs, choice of forum will stand” but “the degree of deference given to a plaintiffs forum choice varies with the circumstances,” id. at 71.
The instant case lies at the crossroads of those two standards. Accordingly, while I concur in Part I of the majority’s Discussion in its opinion on the motion for panel rehearing (concerning the deference owed plaintiffs’ choice of forum, see ante at-), I am unable to agree with its analysis in Part II, which rebalances the factors enumerated in Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), see ante at 13-23, that were already weighed by the District Court in a careful and thoughtful opinion, see In re Philip Servs. Corp. Sec. Litig., 49 F.Supp.2d 629, 639-643 (S.D.N.Y.1999). I therefore dissent from the panel’s disposition of this case. “[Substituting our view of the matter for that of the district court” is impermissible after Iragorri, 274 F.3d at 72—which, as an en banc opinion of our Court, establishes the authoritative standard for the application of forum non conveniens principles in this Circuit. Accordingly, although I believe that the majority’s analysis in Part I is correct, I do not agree that the majority has accorded appropriate deference to the District Court’s evaluation of the public and private interest factors that, taken together, should be controlling.
I am pleased to join Part I of the majority’s Discussion, which addresses the deference to be accorded a plaintiffs choice of forum. See ante at --. In that portion of the opinion, the majority, as prescribed in Iragorri, focuses on the legitimacy of plaintiffs’ reasons for choosing the forum, see 274 F.3d at 71-72 (“The more it appears that a domestic or foreign plaintiffs choice of forum has been dictated by reasons that the law recognizes as valid, the greater the deference that will be given to the plaintiffs forum choice.”). Ante at-. In addition, the majority properly observes that defendants’ claims of inconvenience may be anomalous in light of defendants’ earlier motion before the Judicial Panel on Multidistrict Litigation to transfer the separate cases to the Southern District of New York. Id. at
Nevertheless, I dissent with respect to Part II of the majority’s Discussion, which, in my view, does not give adequate deference to the District Court’s decision. See id. at •-. In the introduction to its Discussion, the majority sets out the abuse of discretion standard applicable to our review of a district court’s decision on a motion to dismiss for forum non conveniens. Id. at-■. While this is unquestionably the appropriate standard of review, I disagree with the majority’s application of that standard.
*35In Iragorri, we emphasized the considerable deference to be accorded a district court’s decision on a motion to dismiss for forum non conveniens. 274 F.3d at 72. We stated,
The decision to dismiss a case on forum non conveniens grounds “lies wholly within the broad discretion of the district court and may be overturned only when we believe that discretion has been clearly abused.” Scottish Air Int’l, Inc. v. British Caledonian Group PLC, 81 F.3d 1224, 1232 (2d Cir.1996) (emphasis added). In other words, “[o]ur limited review ... encompasses the right to determine whether the district court reached an erroneous conclusion on either the facts or the law.” Guidi, 224 F.3d at 145 (internal quotation marks omitted); Capital Currency Exch., N.V. v. Nat'l Westminster Bank PLC, 155 F.3d 603, 609 (2d Cir.1998) (“Our review of a forum non conveniens dismissal is extremely limited.” (emphasis added)). Accordingly, we do not, on appeal, undertake our oim de novo review, simply substituting our view of the matter for that of the district court.
Id. (underlining emphasis added). In light of that strong language stressing the deference owed to a district court’s determination under the abuse of discretion standard and our extremely cabined review, I cannot in good faith, after Iragorri, support the rebalancing of the Gilbert factors in Part II of the majority opinion. Accordingly, I respectfully adhere to the views that I expressed in my original dissent in this case, see DiRienzo, 232 F.3d at 68-72 (Cabranes, J., dissenting), concerning the District Court’s weighing of the Gilbert factors.1
With that said, I take comfort in noting that the petition for panel rehearing in this long-lived case has been pending since well before our decision in Iragorri, and, of course, it is that recent, unanimous decision of the en banc Court that now stands as our Circuit’s authoritative statement of the law.

. Since the majority's original opinion on this subject is now vacated, my prior dissent should be read in conjunction with the majority's new opinion.